Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is requested to number the lines of each claim according to the line of the claim (not the line of a page) so that the lines can be referenced at ease.
Claim Rejections - 35 USC § 112 [for the purpose of ‘Claim Objections’ only (see below)]
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is recited with a checking apparatus (a subject matter).  Claim 10 is recited a system comprising at least one checking apparatus as claimed in claim 7 without any further limitation of the subject matter (or the checking apparatus) of claim 7 (i.e. more details of the hardware/checking apparatus).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claims 8 and 11-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 8 and 11-13 have not been further treated on the merits.

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (cannot … claimed in claim 7 and …. claimed in one of claim 7).  See MPEP § 608.01(n).  Accordingly, the claim 10 has not been further treated on the merits.

Claims 1-7 and 9 have been examined.
Claims 8 and 10-13 have not been treated on merits.









Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on July 1, 2016. It is noted, however, that applicant has not filed a certified copy of the 102016007966.5 application as required by 37 CFR 1.55.
Drawings
The drawings (figures 1 and 2) are objected to under 37 CFR 1.83(o).  For all structures/features that are represented by the boxes in the figures 1 and 2, each of the boxes must be labeled with a term which indicates what element that box represents to understand the disclosed invention in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4 and 7:
	The use of dashes “-“  should be avoided it is not clear what exactly it means.

Claims 1-6, 7and 9 (each of the claims):
	The applicant can choose to amend each of the claims as either a method claim or an apparatus claim.  If applicant choose to amend a claim as a method claim, the applicant is requested to include an “ing” ending word for each step/function following with a phrase “by …” a structure.  
(i.e. executing, by a first computation unit, a model code …) at lines 4-9 of claim 1
(i.e. picking up, by a first time signal interface, a first time signal of a global time signal source ….) at lines 11-13 of claim 1
[Note:  Above are some examples.  The applicant is responsible for reviewing all claims and make all necessary changes if as needed.]
Claim 1:
	The preambles “A method for synchronizing …” (at line 1),  “… wherein the method furthermore involves” (at line 57), “the checking apparatus comprises …:” (at line 4), and “… the checking device (or apparatus) further more comprises” (at lines 20-21) are confusing.  This is because it is not clear whether claim 1 is an apparatus claim or a method claim.
	Based on the confusing above, applicant should amend the claim so that only one single preamble is recited (instead of multiple preambles).

	Currently, Claim 1 seems like reciting as a method claim, but only hardware elements (a first computation unit, …, a first time signal converter unit, a first time signal interface, …, a first oscillator, a first clock, … etc.) are recited in the body of the claim.  
Since claim 1 is recited as a method claim, what function(s)/feature(s) does this claim have?  (See suggestions of examples “i.e.”s and “Noted” as shown above).

Throughout the claim, the labeling of ‘i’, ‘ii’, ‘(a)’, (b)’, and dashes ‘-‘ (both appearances at line 58 and 67) are out-of-sequences.  Applicant is requested to label all steps by using a single sequence (not multiple sequences).

	At line 20, the term “the checking device” lacks antecedent basis.  It is not clear whether this term should be changed to “the checking apparatus” as previously recited at lines 1 and 2.



At line 67, what features/steps does “a method step B” has?  What inventive steps/functions does this “method step B” have?
Claim 2:
Again, the term “method step B” (at line 2) is unclear whether this method step B refers back to the previously recited method step B in claim 1.  If it is, then the term should be changed to “the method step B”.  In addition, what function(s)/feature(s) does this “method step B” have?   

Claim 3:
Again, the term “method step B” (at lines 1-2) is unclear whether this method step B refers back to the previously recited method step B in claim 1.  If it is, then the term should be changed to “the method step B”.  In addition, what function(s)/feature(s) does this “method step B” have?   

Claim 5:
	At line 2, it is not clear whether or not the term “a (new) further checking apparatus” refers to another (new) further checking apparatus, or to the previous recited further checking apparatus  (in claim 1).  If it is the previous recited further checking apparatus, then the term should be replaced with “said further checking apparatus”.
Claim 7:
	The preambles “the checking apparatus …” (at line 1),  “… the checking apparatus  is furthermore configured  …. in a method step A…” (at lines 56-58), and “… the checking apparatus is furthermore configured …  a method step B” (at lines 67-69) are confusing.  This is because it is not clear whether claim 7 is an apparatus claim or a method claim.
	Based on the confusing above, applicant should amend the claim so that only one single preamble is recited (instead of multiple preambles).

	At line 19, the term “the checking device” lacks antecedent basis.  It is not clear whether this term should be changed to “the checking apparatus” as previously recited at line 1.

At line 58, what features/steps does “a method step A” has?  What inventive steps/functions does this “method step A” have? (Note:  an apparatus claim should not recite with any method).

At line 69, what features/steps does “a method step B” has?  What inventive steps/functions does this “method step B” have? (Noted:  an apparatus claim should not recite with any method).




Claim Rejections - 35 USC § 101 & 35 USC § 112 (see 112 rejections above for more details)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9:
	A single claim (each of claims 1-7 and 9), which claims both an apparatus and the method steps of using the apparatus, is indefinite under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph.  *>IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) *>.
	Such Claims 1-7 and 9 are also rejected under U.S.C. §101 based on the theory that each of the claims is directed to neither a “process” or a “machine”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. US 2019/0107577 – Klemm- Inspection device.

b. US 2011/0196641 – Sawai – Semiconductor device and diagnostic method thereof.

c. US 2015/0198663 – Syed – On-chip-fly test and debug logic for ATPG failures of designs using on-chip clocking.

d. US 10,656,203 – Kishore et al. – Low pin count test controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T. TU/Primary Examiner, Art Unit 2111